Citation Nr: 1632440	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for Wegener's granulomatosis.

2.  Entitlement to service connection for laryngeal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for Wegener's granulomatosis, on de novo review, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied service connection for Wegener's granulomatosis, based on findings that there was no record of treatment of the disability in service, and no medical evidence or medical opinion was submitted which linked the disability to the Veteran's service.

2.  Evidence received since the February 1999 rating decision includes a medical opinion from Dr. B. in support of the Veteran's claim; relates to an unestablished fact necessary to substantiate the claim of service connection for Wegener's granulomatosis; and raises a reasonable possibility of substantiating such claim.

3.  Laryngeal cancer was not manifested in service; a malignant tumor was not manifested within one year following the Veteran's separation from service; and the Veteran's laryngeal cancer is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for Wegener's granulomatosis is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for laryngeal cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of laryngeal cancer, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Wegener's Granulomatosis

A February 1999 rating decision denied the Veteran's claim of service connection for Wegener's granulomatosis based on findings that there was no record of treatment of the disability in service, and no medical evidence or medical opinion was submitted which linked the disability to the Veteran's service more than 30 years earlier.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following the decision, and that decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the February 1999 rating decision included the Veteran's service treatment records, postservice VA and non-VA treatment records, and the Veteran's statements.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis regarding Wegener's granulomatosis.  On May 1968 service separation examination, his head, nose, sinuses, mouth and throat, lungs and chest, and genitourinary system were normal on clinical evaluation; no defects were noted.  A June 1968 chest X-ray was negative.
The postservice treatment records reflect that in December 1995, the Veteran began experiencing a cough with flu-like illness.  In January 1996, he was given antibiotics, but the cough and low-grade fevers continued.  He reported fatigue and some migratory arthralgias as well.  A February 1996 chest X-ray showed multiple pulmonary nodules, bilaterally, and a lung biopsy was recommended.  It was noted that the Veteran had been a smoker for many years; he began smoking at age 18 and generally smoked one pack per day, though he had recently cut down to one pack per week and then quit completely.  In March 1996, he was hospitalized for pulmonary nodules, chronic sinusitis, and rapidly progressive glomerulonephritis strongly suggestive of Wegener's granulomatosis.  He reported that he had quit smoking about 2 weeks earlier.  Laboratory test results showed a cytoplasmic anca (C-anca) pattern, which was highly specific for Wegener's granulomatosis.  The Veteran began treatment for Wegener's granulomatosis at that time. 

Evidence received since the February 1999 rating decision includes VA and non-VA treatment records through 2012, a medical opinion from Dr. B., and statements from the Veteran.

VA and non-VA treatment records through 2012 reflect ongoing monitoring for Wegener's granulomatosis vasculitis and treatment for chronic renal disease, anemia, secondary hyperparathyroidism, diabetes, hypertension, chronic obstructive pulmonary disorder, and osteoarthritis.

The Veteran submitted a November 2011 letter from treating physician Dr. B., who stated that he diagnosed Wegener's granuloma vasculitis and treated him for about three years before he sought VA treatment.  Dr. B. was presently treating the Veteran at a dialysis center where he was on end-of-life dialysis.  Dr. B. stated that Wegener's occurs in about 1 in 25,000 people and the cause was unknown; it was not contagious or inherited, and research had been limited because of the rarity of the disease.  Dr. B. opined that it was possible the Veteran was exposed to some environmental factor while he was in the military stationed in Turkey that triggered the disorder.  He stated that the mean age at onset is 40 and the full spectrum of the disease may take years to evolve, and referred to the Merck Manual for a general description of the disorder.
The 2011 medical opinion from Dr. B. relating the Veteran's current disability to his service is new and it is material evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for Wegener's granulomatosis and raises a reasonable possibility of substantiating the claim.  The standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for entitlement to service connection for Wegener's granulomatosis is reopened.

Laryngeal Cancer

The Veteran contends that when he was stationed in Turkey, he was exposed to poor air quality, poor sanitary conditions, questionable water quality and dairy products, and no health or cleanliness standards; he asserts that a small coal-burning heater affected him with noxious fumes in the air as well.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis regarding the larynx or throat.  On May 1968 service separation examination, his mouth and throat were normal on clinical evaluation; no defects were noted.

On February 2008 treatment, the Veteran reported a loss of voice for two months.  He was noted to have a history of chronic obstructive pulmonary disorder and smoking.  A computerized tomography scan of the neck and soft tissue showed mild asymmetry of the vocal cords but no abnormalities.  In a September 2009 medical letter, Dr. B. noted that a vocal cord anterior mass had been causing hoarseness for about two years and had recently been biopsied.  

The medical evidence reflects that September 2009 endoscopy was positive for a subglottic mass involving the inferior surface of the bilateral vocal cords, and pathology testing was positive for squamous cell carcinoma; the diagnosis was larynx, right true vocal cord, squamous cell carcinoma, with subglottic extension.  The Veteran underwent three months of chemotherapy and radiation treatment to the larynx and went into remission with residual chronic hoarse voice and hypomobile vocal cord.  

Laryngeal cancer was not manifested in service or clinically noted postservice prior to 2009.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although a current disability is shown, there is no probative evidence of record that provides a relationship between the current disability and service.  Id. 

Regarding the Veteran's own opinion that his laryngeal cancer is related to his service, as a layperson his statements are not competent to establish or determine the etiology of such a disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of a specific disability such as laryngeal cancer is not a matter capable of resolution by lay observation, and the diagnosis of such a disorder requires medical expertise.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for laryngeal cancer.  Accordingly, service connection for laryngeal cancer is not warranted.


ORDER

New and material evidence having been received, the claim of service connection for Wegener's granulomatosis is reopened, and to this extent only, the appeal is granted.

Service connection for laryngeal cancer is denied.


REMAND

Although the 2011 opinion submitted from Dr. B. met the low threshold standard for reopening a final decision, it includes phrasing that falls short of the evidentiary standard for service connection cases.  Accordingly, further development is necessary.  

Accordingly, the case is remanded for the following action:
1.  The Veteran's electronic claims file must be provided to an appropriate VA physician to determine whether Wegener's granulomatosis is related to his active military service.  The examiner must specify in the examination report that these records have been reviewed.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether Wegener's granulomatosis is related to the Veteran's active duty service.  The physician must consider and discuss the evidence of record, including the 2011 opinion from Dr. B.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated on the merits.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


